



Exhibit 10.1


CERTAIN CONFIDENTIAL INFORMATION HAS BEEN OMITTED FROM THIS EXHIBIT BECAUSE IT
IS NOT MATERIAL AND WOULD LIKELY CAUSE COMPETITIVE HARM TO THE COMPANY IF
PUBLICLY DISCLOSED. SUCH OMITTED INFORMATION IS MARKED WITH "[***]"


FIRST AMENDMENT TO
TRANSITION AND OPERATIONS SUPPORT AGREEMENT
This First Amendment (this “First Amendment”), is made and entered into as of
July 29, 2019 by and among Kaplan Higher Education, LLC, a Delaware limited
liability company (“KHE”), Iowa College Acquisition, LLC, a Delaware limited
liability company (“ICA”) (KHE and ICA, collectively, “Contributor”), and Purdue
University Global, Inc., an Indiana nonprofit public benefit corporation (“New
University”) for the purpose of amending and clarifying that certain Transition
and Operations Support Agreement dated March 22, 2018 by and among the Parties
(the “TOSA”). The Trustees of Purdue University, an Indiana body corporate that
manages and conducts Purdue University, the State of Indiana’s land-grant
university (“Purdue”), joins as a Party to this First Amendment solely for the
purpose of continuing to be bound by the Purdue Provisions in the TOSA, as
amended hereby. Capitalized terms used but not otherwise defined herein have the
meanings ascribed to them in the TOSA.
RECITALS:
A.
The Parties successfully closed the transactions contemplated by the Transfer
Agreement concurrently with their execution and delivery of the TOSA on the
Effective Date, with the effect that New University formally commenced
operations shortly thereafter.

B.
As memorialized in the TOSA’s recitals and as reflected in its terms, the TOSA
and the Transfer Agreement provided financial guarantees and priority payments
to New University that entailed significant economic risk to Contributor.

C.
Contributor was nonetheless willing to irrevocably transfer the Institutional
Assets to New University in reliance on New University’s agreement to perform
pursuant to the terms of the TOSA, which provided that Contributor would be
compensated, albeit on a deeply subordinated basis, in the form of a services
fee for its Support Functions and deferred consideration for the Institutional
Assets it transferred at closing for only $1.00.

D.
For their part, Purdue and New University determined, following extensive due
diligence of Contributor and its Institutional Assets, that the economic terms
reflected in the TOSA represented fair market value for: (1) the Support
Functions that New University would receive thereunder, (2) the Institutional
Assets being contributed to New University under the Transfer Agreement, and (3)
the financial guarantees provided to New University in the TOSA-a determination
supported by a recognition that the total consideration payable to Contributor
under the TOSA in an upside scenario is effectively capped by virtue of New
University’s ability to terminate after the sixth anniversary of the Effective
Date.

E.
In the course of obtaining regulatory approvals for the Transfer, Purdue and New
University drew attention to the foregoing factors-including the deeply
subordinated nature of Contributor’s ability to receive any compensation under
the TOSA-all of which provided New University with significant financial
protection, ensured it would have the funds necessary to serve students
successfully over the long term, and protected Purdue University and Indiana
taxpayers from financial risk.

F.
Although their intentions concerning the structure of the TOSA have, as
described above, been previously articulated, the Parties desire to reflect more
clearly, among other things, how compensation to be paid to Contributor under
the TOSA represents both (1) a services fee for the Support Functions it is
providing, and (2) deferred purchase price for the Institutional Assets it
contributed to New University.



AGREEMENT
NOW, THEREFORE, in consideration of the foregoing and the mutual covenants
herein contained and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Parties agree as follows:





--------------------------------------------------------------------------------





SECTION 1. Amendments


(a)
The following definitions in Exhibit A of the TOSA are hereby changed or amended
to read as follows:



1.
The reference to the term “Contributor Fee” (as defined in Section 2 of Exhibit
F) is hereby changed to a new term to be called “Contributor Compensation”.



2.
The reference to the term “Unpaid Contributor Fee” (as defined in Section 2 of
Exhibit F) is hereby changed to a new term to be called “Unpaid Contributor
Compensation”.



3.
The last sentence in the definition of “Revenue” or “Revenues” in Exhibit A is
hereby amended and restated to read in its entirety as follows:



“For purposes of this definition: (i) past practices of Contributor shall mean
the applicable practices most recently applied prior to the Effective Date, and
(ii) the term ‘Revenue’ or ‘Revenues’ shall under no circumstances be construed
to mean the net earnings of New University, it being understood that such net
earnings are represented only by the amount of the Remainder Payment, if any,
determined for a designated time period.”
4.
A new defined term, “GDPR”, is hereby added to Exhibit A to read as follows:

“GDPR” has the meaning in Section 6.1.”
5. The Section number referenced in the definition of “Remainder Payment” is
changed from “Section 2(g) of Exhibit F” to “Section 2(i) of Exhibit F.”
(b)
The following definitions in Exhibit F of the TOSA are hereby changed or amended
to read as follows:



1.
The defined term “Contributor Fee” is hereby changed to “Contributor
Compensation,” [***]

3.
[***] amount equal to (i) 12.5% of actual Revenues for the quarter just-ended
through June 30, 2022, and thereafter 13% of actual Revenues for the quarter
just-ended through the Fiscal Year ending June 30, 2027, and thereafter 12.5% of
actual Revenues for the quarter just-ended for the remainder of the Term, [***]



(c)
The references to “Contributor Fee” or “Contributor Fees” in the following
sections shall be changed to “Contributor Compensation” each place such term
appears:



1.
Section 9

2.
Section 11.2

3.
Section 13.2 (two references)

4.
Section 14.5(b)(iv)

5.
Section 14.6(b)

6.
Section 14.9(a)

7.
Section 15 (two references)

8.
Section 1(d) of Exhibit F

9.
Sections 4(a)(i) and 4(a)(ii) of Exhibit F



(d)
Sections 3.2(c) and 3.2(d) are hereby amended and restated to read in their
entirety as follows:

“(c) Advisory Committee Activities. Subject to the ultimate authority of the New
University Board of Trustees over the operation and control of New University
and its policies and procedures, and without limiting the powers of New
University Board of Trustees, the Advisory Committee shall meet to coordinate on
developing strategies, objectives, and make recommendations to the New
University executive leadership and Board of Trustees on topics or issues
including:
(i)
an annual plan that will include New University’s key objectives and the Annual
New University Budget (the “Annual Plan”), including amounts budgeted for
Academic Functions and Support Functions thereunder;

(ii)
the Marketing Plan to support the objectives, and in compliance with the NewU
Budget, as set forth in the Annual Plan;

(iii)
updating the Service Levels consistent with and in accordance with Section 2.5;






--------------------------------------------------------------------------------





(iv)
success metrics for New University and Contributor that support and track
performance against the Annual Plan and the New University Budget;

(v)
increase or decrease in the tuition or fees, or changes in grants or
relationship discounts, for any of the Academic Programs; provided that the
Parties shall develop an expedited review process for proposed discounts in
connection with strategic business opportunities and will seek to develop
pre-approved frameworks under which Contributor can offer discounts to secure
strategic business relationships for New University;

(vi)
the increase of any Cost in, or the implementation or roll out of, any Academic
Programs, or the reduction or elimination of any Academic Program;

(vii)
material changes to the NU Policy Guide, including policies relating to New
University admissions standards, student advancement or academic term structure;
and

(viii)
any defense, settlement or prosecution of any legal action against or in the
name of or on behalf of New University that could: (1) result in financial
liability to either Party or (2) reasonably be expected to adversely affect: (A)
the Support Functions, (B) the respective rights or expectations of the Parties
under this Agreement, or (C) in any material respect, the tax liabilities or tax
and financial reporting position of either Party.

(d) Advisory Committee Recommendations. Prior to submitting to the New
University Board of Trustees for approval the Annual Plan (including the
Marketing Plan and New University Budget), or any other recommendation, strategy
or objective, and subject always to the authority of the New University Board of
Trustees to act in the absence of a consensus proposal received from the
Advisory Committee, the members of the Advisory Committee shall seek consensus
among all members and will work in good faith to resolve any matter with respect
to which all members of the Advisory Committee have not agreed.”


(e)
The first sentence of Section 11.1 is hereby amended and restated as follows:



“Payments of Contributor Compensation are exclusive of all Tax.”
(f)
Section 11.3 is hereby amended and restated to ready in its entirety as follows:

“11.3 Tax Treatment. The Parties intend that, for U.S. federal income tax
purposes, the payment of the Contributor Compensation constitutes service fee
income or deferred purchase price for the Institutional Assets, as the case may
be, and they agree to treat such payments consistent with the foregoing unless
required to do otherwise by a change in applicable Tax Law or pursuant to the
good faith resolution of any action with an applicable Taxing Authority.”
(g)
Sections 2(f) through 2(h) of Exhibit F are hereby amended and restated, with a
new subsection inserted thereto, such that they now read (as re-lettered) in
their entirety as follows:



“(f) sixth, to Contributor, but only to the extent of Available Cash, the
Contributor Services Fee for the quarter just-ended;
(g) seventh, to Contributor, but only to the extent of Available Cash, an amount
of Deferred Purchase Price based upon actual Revenues of the quarter just-ended
and the Contributor Services Fee payable for such quarter, plus all Unpaid
Contributor Compensation up to, but not exceeding, the Compensation Accrual Cap;
(h) eighth, to Contributor, but only to the extent of Available Cash, any unpaid
balance of the Immediate Advance; and
(i) finally, to New University, but only to the extent of Available Cash, all
remaining funds after retention of amounts applied in respect of any remaining
Excess Payments then owed by New University (a ‘Remainder Payment’).”
(h)
As a technical correction, the previously omitted word “with” is hereby added to
Section 4.2(e) as follows: “(e) costs incurred by Contributor in connection with
performing its obligations hereunder in the line item categories set forth on
Exhibit E-2 (Contributor Support Cost Line Items);”








--------------------------------------------------------------------------------





(i)
Section 6.1 is hereby amended and restated to read in its entirety as follows:



“6.1    FERPA; GLB; GDPR. New University acknowledges that, in order to perform
certain of the Support Functions requested under this Agreement, it will be
necessary and desirable for Contributor to have Access to personally
identifiable information of students and prospective students of New University,
and of New University employees, that is subject to the provisions of the Family
Educational Privacy & Rights Act (“FERPA”), 20 U.S.C. § 1232g, the Gramm Leach
Bliley Act, 15 U.S.C. § 6801 et seq. (the “GLB”), the General Data Protection
Regulations 2016/679, and its implementing regulations (“GDPR”), and/or any
other applicable Laws. New University and Contributor agree to maintain and use
all such information in material compliance with the requirements of all such
Laws, including taking required steps to comply with the requirements of 34
C.F.R. 99.31(a)(1) with respect to information protected by FERPA that may be
disclosed to a party to whom an institution has outsourced institutional
services or functions.”
(h) In the second sentence of the second paragraph of Section B (Compensating
Contributor for Actions Taken Inconsistent with NU Policy Guide) of Exhibit D
(NU Policy Guide Departures), the reference to Section 2(g) is amended to
instead be a reference to Section 2(h).
SECTION 2. Limited Effect.


Except as expressly amended and modified by this First Amendment, the TOSA shall
continue in full force and effect in accordance with its terms, and nothing
contained in this First Amendment is intended to affect the parties’ existing or
continuing rights or obligations under the TOSA except as expressly modified
hereby.


SECTION 3. Governing Law.


This First Amendment shall be governed by and construed in accordance with the
Laws of the State of Indiana applicable to contracts executed and to be
performed wholly within such State and without reference to the choice-of-law
principles that would result in the application of the Laws of a different
jurisdiction.


SECTION 4. Counterparts.


This First Amendment may be executed in any number of counterparts, each of
which shall be considered an original but all of which, taken together, shall
constitute but one and the same instrument.


[signature page follows]







--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the Parties have executed this Agreement as of the date
first above written.
KAPLAN HIGHER EDUCATION, LLC
by:
/S/ David J. Adams
 
Name: David J. Adams
 
Title: Secretary and General Counsel
 
 
 
 
IOWA COLLEGE ACQUISITION, LLC
by:
/S/ David J. Adams
 
Name: David J. Adams
 
Title: Secretary and General Counsel



PURDUE University global, INC. (f/k/a purdue newu, inc.)
by:
/S/ Christopher A. Ruh
 
Name: Christopher A. Ruhl
 
Title: CFO



THE TRUSTEES OF PURDUE UNIVERSITY, solely for the purpose of continuing to be
bound by the Purdue Provisions
by:
 /S/ Steven R. Schultz
 
Name: Steven R. Schultz
 
Title: General Counsel








